Citation Nr: 0945998	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold 
exposure affecting the lower extremities.

4.  Entitlement to service connection for residuals of cold 
exposure affecting the upper extremities.

5.  Entitlement to service connection for type II diabetes 
mellitus.

6.  Entitlement to service connection for hypertension, 
including secondary to type II diabetes mellitus.

7.  Entitlement to service connection for retinopathy, 
including secondary to type II diabetes mellitus.

8.  Entitlement to service connection for peripheral 
neuropathy of the legs, including secondary to type II 
diabetes mellitus.

9.  Entitlement to service connection for erectile 
dysfunction, including secondary to type II diabetes 
mellitus, and entitlement to special monthly compensation for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to 
June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2006 and July 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss related to his 
military service.

2.  The Veteran does not have tinnitus related to his 
military service.

3.  There are no currently diagnosed cold injury residuals 
affecting the upper or lower extremities.

4.  The Veteran is not shown to have been exposed to an 
herbicide agent while stationed in Korea.

5.  The Veteran does not have type II diabetes mellitus that 
is related to his military service.

6.  The record contains no evidence of currently diagnosed 
erectile dysfunction.

7.  The Veteran does not have peripheral neuropathy that is 
related to military service.

8.  The Veteran does not have hypertension that is related to 
military service.

9.  The Veteran does not have retinopathy that is related to 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

3.  The Veteran does not have cold injury residuals affecting 
the upper or lower extremities that are the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

4.  The Veteran does not have type II diabetes mellitus that 
is the result of disease or injury incurred in or aggravated 
during active military service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

5.  The Veteran does not have erectile dysfunction that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

6.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).

7.  The Veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated 
during active military service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

8.  The Veteran does not have retinopathy that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2006, March 2006, and March 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, (including 
establishing service connection on the basis of exposure to 
herbicides in Korea, such as evidence showing how and when he 
was exposed), what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran was 
not informed of what the evidence must show to establish 
entitlement to service connection on a secondary basis (a 
disability which is proximately due to or the result of a 
service-connected disability), in this case, even if the 
Veteran had been provided notice of the regulations governing 
secondary service connection, he could not obtain service 
connection on this basis as a matter of law because he is not 
service connected for any disability.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and provided an audiological evaluation in furtherance of his 
claim.  A VA examination with respect to hearing loss and 
tinnitus was obtained in April 2006.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is adequate, as it considered 
the STRs, and the Veteran's lay statements regarding in-
service noise exposure, the date of onset of his tinnitus, 
and his allegations regarding continuity of symptomatology of 
his hearing problems since service.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues of hearing 
loss and tinnitus on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

In terms of whether or not the Veteran should have been 
afforded a VA examination for his claimed cold injury 
residuals, diabetes, hypertension, retinopathy, peripheral 
neuropathy, and erectile dysfunction, the Board notes that VA 
is not required to provide a medical examination to a 
claimant as part of the duty to assist if the record does not 
already contain some indication that current disability is 
related to military event, injury, or disease.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
Veteran's disability or symptoms were service related).  
Initially, as discussed below, there is no evidence of any 
currently diagnosed cold injury residuals or erectile 
dysfunction, therefore, a VA examination for these 
disabilities to determine a possible nexus to military 
service would serve no useful purpose.

Further, as will be explained below, there is no evidence 
beyond the Veteran's uncorroborated assertions suggesting 
that his diabetes is related to military service, including 
as being due to in-service herbicide exposure; therefore, 
because there is no competent evidence that the Veteran's 
diabetes may be associated with service, a VA examination was 
not required.

Finally, the Board notes that the Veteran's theory of 
entitlement to service connection for his hypertension, 
peripheral neuropathy, and retinopathy is that these 
disabilities are proximately due to or a result of his 
currently diagnosed diabetes mellitus.  However, as will be 
explained below, the Board concludes that service connection 
for diabetes is not warranted.  Therefore, as a matter of 
law, the record does not contain sufficient evidence to 
indicate that currently diagnosed hypertension, peripheral 
neuropathy, or retinopathy is a consequence of a service-
connected disability.  There is also no evidence of record 
suggesting that the Veteran's hypertension, retinopathy or 
peripheral neuropathy may be directly related to his military 
service; and in fact, the Veteran himself does not contend 
that these disabilities are directly related to military 
service.  As such, the Board finds that VA examinations for 
diabetes, hypertension, peripheral neuropathy and retinopathy 
were not required, and no duty to assist was unmet.

Additionally, in this case, the Veteran is contending that he 
was exposed to herbicides in Korea.  In this regard, the 
Board notes that VA has developed specific procedures to 
determine whether a veteran was exposed to herbicides in 
Korea.  VA's Adjudication Procedural Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(l) directs 
that a request should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification of 
location of a Veteran's unit(s) if he alleges service along 
the DMZ between April 1968 and July 1969, and was assigned to 
a unit not already identified by the Department of Defense as 
having served along the DMZ.  However, despite this outlined 
procedure, the Board finds that no further effective research 
can be conducted into specific units because, while the 
Veteran described being sent on temporary duty (TDY) with 
other units to the DMZ, he was specifically asked to identify 
the units he served with along the DMZ, or for any other 
information that might place him at the DMZ, and he did not 
provide the requested information.  Therefore, no additional 
research could be conducted into the Veteran's specific duty 
locations while stationed in Korea.

In summary, the Board finds that VA has no duty to inform or 
assist that was unmet.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including diabetes, hypertension, 
and sensorineural hearing loss (organic disease of the 
nervous system) may be presumed to have been incurred in or 
aggravated by active military service if shown to a 
compensable degree within one year of separation from 
qualifying active service.  38 C.F.R. §§ 3.307, 3.309.  

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2009).  Further, additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

A. Hearing Loss and Tinnitus

The Veteran contends that his reduced hearing acuity is the 
result of acoustic trauma that occurred during his two years 
of military service as a heavy equipment operator, operating 
trucks, bulldozers, machines, and generators from a power 
plant.  See April 2006 VA examination.  The Veteran's 
contention is supported by his DD Form 214 which shows that 
he served as a heavy vehicle driver.

The June 1968 entrance audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
5
LEFT
0
0
0
N/A
15

The April 1970 discharge audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
N/A
20
LEFT
35
20
30
N/A
25

An April 2006 audiological evaluation provided by the Kansas 
City VA medical center (VAMC) reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
40
LEFT
10
10
5
25
35

Puretone threshold averages were 23 for the right ear and 19 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.  The audiologist, T.S., PhD., 
diagnosed the Veteran with mild high frequency sensorineural 
hearing loss at 4000 through 8000 Hertz in the right ear, and 
a mild high frequency sensorineural hearing loss at 4000 and 
8000 Hertz in the left ear.  At this examination, the Veteran 
reported a history of noise exposure during military service, 
and noted post-military noise exposure working in a grain 
elevator with equipment, grinding mills, machines and boiler 
noise.  The Veteran denied any recreational noise exposure, 
and noted that he had a history of ear infections as an adult 
estimated at one ear infection every six to eight years.  
Regarding tinnitus, the Veteran reported the onset as over 
the last 15 to 20 years, noting that he experienced tinnitus 
after he sneezed or if he was in a certain position.  He 
described it as tingling or ringing and noted that it was not 
bothersome.

Regarding the etiology of his hearing loss, the audiologist, 
T.S., PhD., opined that it was not as likely as not that the 
Veteran's hearing loss was a result of noise 
exposure/acoustic trauma from military service.  He explained 
that although the Veteran's enlistment examination dated in 
June 1968 showed hearing within normal limits, and his 
separation audiogram in April 1970 showed a mild rising low 
frequency hearing loss, the audiologist noted that the April 
1970 audiogram did not meet the VA definition of a hearing 
disability, and stated that the pattern of hearing loss was 
not consistent with noise exposure or acoustic trauma.  Dr. 
S. noted that the STRs documented bilateral ear infections 
and impacted cerumen in March 1969; and on March 16, 1970, 
prior to his separation examination, the medical record 
showed complaints from the Veteran that his ears felt stopped 
up and noted vertigo consistent with his reported history of 
ear infections, or vertigo resulting from impacted cerumen.  
Dr. S. noted that the examination administered by him 
indicated that the low frequency loss noted at separation had 
resolved and was not the result of acoustic trauma or noise 
exposure.  Dr. S. opined that the mild low frequency hearing 
loss and progression noted at separation was likely related 
to ear infections, cerumen, or poor calibration.  He stated 
that the current examination of the left ear did not meet 
VA's definition of a hearing disability, and also reasoned 
that the Veteran had waited approximately 36 years to file a 
claim, and had significant post-military noise exposure.  
Considering all this evidence, Dr. S. opined that it was not 
as likely as not that hearing loss occurred during or as a 
result of noise exposure/acoustic trauma from military 
service.

Regarding the etiology of the Veteran's tinnitus, the 
audiologist noted that the Veteran had a history of ear 
infections during adulthood which could be associated with 
tinnitus.  Dr. S. opined that the Veteran's tinnitus was 
related to sinus problems, sneezing, and position, and not 
associated or tied to noise exposure/acoustic trauma.  He 
noted that there was no documentation of tinnitus in the 
STRs, and noted that the Veteran's tinnitus was not "time-
locked" to military service; there was no documentation of 
tinnitus in service.  Considering the evidence, Dr. S. opined 
that it was not as likely as not that tinnitus occurred 
during or as a result of military service.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  However, the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, the record shows evidence of a current hearing 
disability-specifically, the April 2006 VA examiner 
diagnosed the Veteran with mild high frequency sensorineural 
hearing loss at 4000 through 8000 Hz in the right ear, and 
mild high frequency hearing loss at 4000 through 8000 Hz in 
the left ear.  Although the STRs do not show any in-service 
complaints or treatment related to hearing loss, and the 
Veteran's entrance examination revealed normal hearing 
acuity, the April 1970 discharge examination showed a mild 
rising low frequency hearing loss.  The STRs also contain a 
March 1970 entry noting that the Veteran presented 
complaining that his ears felt stopped up, and stated that he 
experienced vertigo when lying down and standing up.  The 
Veteran was diagnosed with sinusitis.  Regarding continuity 
of symptomatology, December 2005, the date of the Veteran's 
claim for benefits, is the earliest documented post-service 
indication of complaints related to a loss of hearing acuity, 
however, on his application for benefits, the Veteran noted 
that although his hearing problems began in 1969, he had not 
sought treatment.  

In this case, the April 2006 VA examiner, after taking into 
account the Veteran's reported history of military, 
occupational and recreational noise exposure, as well as the 
Veteran's contention that he had experienced problems with 
his hearing acuity since service, opined that it was not as 
likely as not that the Veteran's hearing loss occurred during 
or as a result of noise exposure/acoustic trauma from 
military service.  The 2006 VA examiner reasoned that 
although the record showed mild low frequency hearing loss at 
separation in April 1970, it was likely related to either ear 
infections, cerumen or poor calibration, noting that a March 
1970 entry only four days prior to the April 1970 separation 
examination showed that the Veteran presented complaining 
that his ears felt stopped up, and contained a diagnosis of 
sinusitis.  A reasonable inference is that the problem was a 
transitory one.  Further, the examiner noted that the April 
2006 examination results indicated that the low frequency 
loss noted at separation from military service had resolved, 
and was not the result of acoustic trauma or noise exposure.  
Dr. S. also noted that the Veteran had significant post-
military service noise exposure.  

In summary, Dr. S.'s belief that the results of the April 
1970 audiological examination were affected by the Veteran 
having stopped up ears only four days prior to the April 1970 
discharge examination, which revealed mild low frequency 
hearing loss, in addition to the fact that the Veteran had 
significant post-military noise exposure working in a grain 
elevator, and the fact that the low frequency loss noted at 
discharge in 1970 had resolved; when taken together, led Dr. 
S. to opine that it was not likely that the Veteran's current 
loss of hearing acuity was the result of in-service acoustic 
trauma.  The Board finds that Dr. S.'s opinion is based on a 
thorough rationale after consideration of all the pertinent 
evidence of record.  There is no medical evidence of record 
contradicting this examiner's opinion.

Given the lack of documented continuity of symptomatology 
following discharge, in conjunction with the lack of a 
medical opinion connecting any hearing loss to his time spent 
in the military, the Board finds that service connection on a 
direct basis is not warranted for hearing loss.  

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the Veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until many years after service.  A presumption 
of service incurrence consequently may not be made.  
38 C.F.R. §§ 3.307, 3.309.

Turning to service connection for tinnitus, although the 
record shows subjective complaints of tinnitus, the STRs do 
not document complaints or treatment related to tinnitus.  
Regarding continuity of symptomatology since discharge, the 
first documented post-service indication of complaints 
related to tinnitus is not until December 2005 when the 
Veteran filed his claim for benefits.  Further, in terms of 
the date of onset of his tinnitus, when he filed his claim 
the Veteran stated that the onset of his tinnitus was in 1969 
(during service); however, at his April 2006 audiological 
evaluation, the Veteran stated that he noticed the onset of 
tinnitus in the last 15 to 20 years.  He reported tinnitus 
after sneezing and when he is in a certain position.  In 
terms of a nexus to military service, the April 2006 VA 
examiner opined that it was not as likely as not that the 
Veteran's tinnitus occurred during or as a result of military 
service.  Rather, Dr. S. explained that the Veteran had a 
history of ear infections during adulthood which were 
associated with his tinnitus.  Dr. S. stated that his 
tinnitus was related to sinus, sneezing, and position, and 
not associated with or tied to noise exposure or acoustic 
trauma.  Further, Dr. S. noted that the Veteran stated that 
the onset of his tinnitus was only over the last 15 to 20 
years, which would be about 16 years after the Veteran was 
discharged from service.  (The Board is inclined to find 
greater credibility in the history provided to the examiner 
rather than the assertion made when the Veteran filed his 
claim because the history given to the examiner was provided 
in a medical setting instead of a claim for monetary 
benefits.)  Based on the above analysis, Dr. S. opined that 
the Veteran's tinnitus was not as likely as not due to in-
service acoustic trauma, but was instead the result of sinus 
problems, and position.  The record does not contain a 
medical opinion contradicting this examiner's opinion.

As such, based on the above analysis, the Board finds that 
the Veteran does not have hearing loss or tinnitus that is 
related to service on either a direct or presumptive basis.  
The preponderance of the evidence is against his claims.

B.  Residuals of cold exposure, upper and lower extremities

The Veteran states that he currently experiences sensitivity 
to cold, numbness and tingling in his feet and hands, and 
attributes his difficulties to cold injuries he believes he 
sustained while stationed in Korea during the winter.  He 
noted that temperatures were well below freezing and 
inadequate clothing protection was provided.

The Veteran's personnel record shows that he served in Korea 
from May 1969 through June 1970 in Company A, of the 76th 
Engineer battalion, as a heavy and light truck driver.  This 
period would have included a winter in Korea.  However, while 
the Veteran served in Korea during the winter, his June 1968 
entrance examination and April 1970 discharge examination 
both showed a normal clinical evaluation for the Veteran's 
upper and lower extremities, and feet, and the STRs contain 
no complaints or treatment related to a cold injury.  The 
Veteran noted foot trouble on Reports of Medical History 
dated in June 1968 and June 1970, however, the June 1970 
physician's summary diagnosed the Veteran with athlete's foot 
only.

Further, there is no medical evidence of current cold injury 
residuals of either the upper or lower extremities.  The 
Veteran has been diagnosed with neuropathy; however, his 
neuropathy, manifested by tingling, has been attributed to a 
neurological complication of the Veteran's currently 
diagnosed diabetes mellitus.  See December 2005 Physician's 
Statement by T.M., M.D.  Therefore, without evidence of a 
current disability due to cold injury, the analysis ends, and 
service connection cannot be awarded.  

In addition to the fact that the record contains no evidence 
of currently diagnosed cold injury residuals, there is also 
no evidence of in-service complaints or treatment related to 
a cold injury; nor does the record contain a medical opinion 
linking any current disability involving the upper or lower 
extremities to cold weather injury experienced by the Veteran 
while serving in Korea during the winter.

Based on the above analysis, the Board finds that service 
connection for cold injury residuals of the upper and lower 
extremities is not warranted.  The preponderance of the 
evidence is against these claims.

C. Diabetes Mellitus

The Veteran contends that he was exposed to herbicides while 
serving in Korea near the Demilitarized Zone (DMZ).  
Specifically he alleges that he was sent with other units on 
temporary duty (TDY) to the DMZ on three separate occasions, 
and contends that this exposure to Agent Orange led to the 
development of his diabetes mellitus.

An April 2006 Report of Contact, (VA Form 119), noted that 
the Veteran was contacted concerning his claim of being 
assigned to the DMZ.  The Veteran stated that he was sent TDY 
to the DMZ with different units but he could not remember the 
specific units to which he was assigned during his temporary 
duty; nor could he recall the dates of his TDY assignments.  
The Veteran was asked if he had any other information that 
would place him in the DMZ, and he stated that he did not.

The Veteran is currently diagnosed with diabetes mellitus, 
with Dr. M. noting that the Veteran was initially diagnosed 
with type II, diabetes mellitus in December 1999.  See 
February 2006 letter by T.M., M.D.

VA regulations state that if a veteran was exposed to an 
"herbicide agent" during active military, naval, or air 
service, or is presumed to have been so exposed, certain 
diseases, including type II diabetes mellitus, are presumed 
to be incurred in or aggravated by service if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of the disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 
38 C.F.R. § 3.309(e).  The Board notes that VA has also 
established that even if a veteran did not serve in the 
Republic of Vietnam, but was exposed to an herbicide agent 
during active military service, and has a disease on the list 
of diseases subject to presumptive service connection, VA 
will presume that the disease is due to herbicide exposure.

Further, the Department of Defense (DOD) has determined that 
Agent Orange was used along the Korean demilitarized zone 
(DMZ) from April 1968 to July 1969.  Veterans assigned to one 
of the units identified by the DOD as being at or near the 
Korean DMZ during that time period are presumed to have been 
exposed to herbicide agents.  See MR21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 
2003.

In this case, the record does not contain evidence 
documenting that the Veteran was exposed to herbicides while 
stationed in Korea.  The Veteran's personnel records show 
that he was in Korea from May 1969 through June 1970, and 
assigned to Company A, of the 76th Engineer battalion.  The 
Board notes that his assignment does not match any units 
identified by DOD as being assigned to the DMZ.  Further, 
although the Veteran alleges that he was sent to the DMZ on 
three separate occasions with units other than Company A of 
the 76th Engineer battalion, he was unable to identify any of 
the units, and his personnel file does not show evidence of 
temporary duty assignments to other units.  Therefore, 
because the Veteran did not identify the units to which he 
was attached while performing temporary duty along the DMZ, 
or provide other information to place himself in the vicinity 
of the DMZ, no additional research, such as a review of unit 
histories, could be conducted to verify the Veteran's 
location while in Korea.  Therefore, despite the efforts 
undertaken to obtain additional information from the Veteran 
in an attempt to corroborate any exposure while the Veteran 
served in Korea, the record does not support the Veteran's 
claim of possible exposure.  In short, exposure has not been 
demonstrated.  As such, after considering all the evidence of 
record, the Board finds that the Veteran's diabetes mellitus 
may not be presumed to have been incurred in service on 
account of herbicide exposure.

Furthermore, because diabetes was not shown until many years 
after military service, (specifically not until December 
1999), it may not be presumed under the one-year presumption 
to have been incurred in or aggravated by active military 
service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2009).

Turning to service connection on a direct basis, the 
Veteran's STRs show no diagnosis or treatment related to 
diabetes or the precursors of the disease, and the Veteran's 
entrance and discharge examinations are negative for 
diabetes.  Further, as just noted, the first diagnosis of 
diabetes was not until 1999, more than 25 years after 
discharge.  Although the Veteran has stated his belief that 
exposure to herbicides in Korea led to his diabetes, he has 
not offered a statement regarding continuity of diabetes 
symptomatology from discharge until the present.  In fact, 
when he filed his claim in December 2005, he stated that his 
diabetes was diagnosed in 1995.  Additionally, there is no 
medical evidence of record establishing a link between the 
Veteran's currently diagnosed diabetes mellitus and his 
military service.  Therefore, without evidence of continuity 
of symptomatology since discharge, or a medical opinion 
connecting the Veteran's currently diagnosed diabetes to 
military service, the Board finds that service connection for 
diabetes mellitus, as directly related to military service, 
is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's currently diagnosed diabetes mellitus is not 
traceable to an injury or disease incurred in or aggravated 
during active military service.

D.  Hypertension, Peripheral Neuropathy,
Retinopathy, and Erectile Dysfunction

The Veteran contends that his hypertension, peripheral 
neuropathy, retinopathy, and erectile dysfunction, were all 
caused or made worse by his currently diagnosed diabetes 
mellitus.

Initially, the Board notes that after examining the record, 
it contains no evidence of currently diagnosed erectile 
dysfunction.  As such, without evidence of a current 
disability, the analysis ends, and service connection cannot 
be awarded.  See Degmetich v. Brown, 104 F. 3d 1328, at 1333.  
In other words, absent a showing of a current disability for 
which benefits are being claimed, service connection is not 
warranted.  Additionally, because service connection for 
erectile dysfunction is not warranted, a claim for 
entitlement to special monthly compensation on account of 
loss of use of a creative organ due to erectile dysfunction 
also fails.  38 U.S.C.A. § 1114(k) (West 2002) (special 
monthly compensation on account of loss of use of a creative 
organ is payable only when the loss is due to service-
connected disability).  

Although medical records from T. M., M.D., include a 
diagnosis of hypertension, and confirm that complications 
resulting from the Veteran's diabetes mellitus include visual 
and neurological complications-specifically, diabetic 
retinopathy, and neuropathy (manifested by tingling and 
vibration), in light of the fact that service connection is 
not in effect for diabetes mellitus, it follows that any 
claim of service connection for retinopathy, peripheral 
neuropathy or hypertension on a secondary basis must fail.  
The Veteran's primary theory of secondary service connection 
presupposes that service connection would be awarded for 
diabetes, the disability to which the claimant is attempting 
to relate the claimed disabilities.  Regardless of whether 
the Veteran's diabetes mellitus has caused or aggravated his 
claimed retinopathy, peripheral neuropathy, or hypertension, 
service connection may not be established for these 
disabilities on a secondary basis because diabetes mellitus 
is not itself service connected.  Therefore, service 
connection is not warranted for peripheral neuropathy, 
retinopathy or hypertension on a secondary basis.  See 38 
C.F.R. § 3.310 (2006).

Although the Veteran and his representative primarily set 
forth a theory of secondary service connection, the record 
reasonably raises the theories of direct service connection 
and service connection on a presumptive basis for 
hypertension as a chronic disease, (see 38 C.F.R. §§ 3.307, 
3.309a), and on a presumptive basis for peripheral neuropathy 
as a result of exposure to herbicide agents, such as Agent 
Orange.  See 38 C.F.R. §§ 3.307, 3.309(e).

Regarding service connection on a direct basis, the STRs 
contain no evidence of complaints or treatment related to 
retinopathy, peripheral neuropathy, or hypertension; nor do 
the STRs contain evidence of the precursors of these 
diseases.  Further, the Veteran's entrance and discharge 
examinations contain normal clinical evaluations for the 
lower extremities, eyes, and a normal neurologic evaluation.  
Regarding continuity of symptomatology, the Veteran does not 
allege that he has experienced problems with retinopathy, 
neuropathy, or hypertension since his military service, and 
the first medical evidence documenting treatment for 
retinopathy is January 2002, the first documented diagnosis 
of hypertension is 1996 (see February 2006 letter by T.M., 
M.D.), and the first indication of neuropathy is December 
2005.  Therefore, as all of these disabilities manifested 
decades after discharge, and there is no medical evidence 
establishing a connection between retinopathy, peripheral 
neuropathy, and hypertension, and the Veteran's period of 
military service, the Board finds that service connection on 
a direct basis is not warranted.

Furthermore, because hypertension was not shown until many 
years after military service, (specifically not until April 
1996), it may not be presumed under the one-year presumption 
to have been incurred in or aggravated by active military 
service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2009).

Lastly, as noted above, service connection may also be 
warranted for certain diseases on a presumptive basis as a 
result of exposure to herbicide agents.  Acute and subacute 
peripheral neuropathy is one of the listed diseases.  A note 
following the list indicates that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).  In this case, as discussed in 
detail above, exposure to herbicides has not been shown, and 
therefore, service connection under this provision is not 
warranted.

In summary, hypertension, retinopathy and peripheral 
neuropathy are not traceable to disease or injury incurred in 
or aggravated during active military service.

In deciding these issues, the Board has considered the 
benefit-of-the-doubt doctrine, but finds that the record does 
not provide even an approximate balance of negative and 
positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against these service 
connection claims.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for cold injury residuals of the upper or 
lower extremities is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for retinopathy is denied.

Service connection for peripheral neuropathy is denied.

Service connection for erectile dysfunction, to include 
special monthly compensation for loss of use of a creative 
organ is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


